                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARIO PEREA,                                    )
individually and on behalf of a class,          )
                                                )
              Plaintiff,                        )      No. 18-cv-07364
                                                )
              v.                                )
                                                )      Judge Edmond E. Chang
CODILIS & ASSOCIATES, P.C. and                  )
NATIONSTAR MORTGAGE, LLC,                       )
                                                )
              Defendants.                       )

                           MEMORANDUM OPINION AND ORDER

      Mario Perea brought this suit against Codilis & Associates and Nationstar

Mortgage (for convenience’s sake, together referred to as Defendants) alleging

violations of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692 et seq.1

R. 1, Compl.2 Specifically, Perea alleged that Codilis sent him a letter containing false

and misleading statements in violation of 15 U.S.C. § 1692e. Id. ¶¶ 43-48. Perea also

alleged that the letter comprised an “unfair or unconscionable means” to collect a debt

in violation of 15 U.S.C. § 1692f. Id. ¶¶ 49-52. Both Defendants now move to dismiss

the complaint for lack of subject matter jurisdiction under Federal Rule of Civil

Procedure 12(b)(1) or, alternatively, for failure to state a claim under Rule 12(b)(6).

See R. 14, Nationstar Mot. to Dismiss at 1; R. 19, Codilis Mot. to Dismiss at 1. As




      1This  court has subject matter jurisdiction under 28 U.S.C. § 1331.
      2Citations  to the record are noted as “R.” followed by the docket number and, where
necessary, the page or paragraph number.
discussed in this Opinion, Perea lacks standing to bring the claims, so Defendants’

motion to dismiss is granted.

                                   I. Background

      In evaluating this motion to dismiss, the Court must accept as true the

complaint’s factual allegations and draw reasonable inferences in Perea’s favor. See

Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). In addition to the allegations in the

pleading itself, documents attached to a complaint are also considered part of the

complaint. Fed. R. Civ. P. 10(c). Perea is an Illinois resident who defaulted on his

mortgage debt. Compl. ¶ 3. After he defaulted, Nationstar, a mortgage loan servicer,

began servicing Perea’s debt. Id. ¶ 21. Nationstar hired the Codilis law firm to collect

Perea’s debt on Nationstar’s behalf. Id. ¶¶ 11, 17, 23.

      To collect the debt, Codilis sent Perea a letter informing him that he owed

$959,995.30. Compl. ¶¶ 24-25, 27; R. 1-1, Exh. B, Collection Letter. The letter also

said, “Because of interest, late charge and other charges that may vary from day to

day, the amount due on the day you pay may be greater.” Id. Codilis sent this letter

after the loan at issue had been accelerated (the importance of this timing is discussed

later in the Opinion) and after demands had been made on Perea for the full amount

due on the loan. Compl. ¶ 28. Also important: at no time did Perea seek reinstatement

of the subject loan, note, and mortgage. Id. ¶ 29.

      Perea later filed this lawsuit, alleging that Codilis and Nationstar violated

Sections 1692e and 1692f of the FDCPA. Specifically, Perea alleged that the

Defendants cannot legally impose late fees on his already-accelerated debt (unless he



                                           2
reinstated the loan, which he had not), so the letter is false, misleading, and deceptive.

The Defendants now move to dismiss the complaint, arguing that Perea lacks

standing to bring the claims, and that (alternatively) he failed to adequately state a

claim. See Nationstar Mot. to Dismiss at 1; Codilis Mot. to Dismiss at 1.

                                 II. Legal Standards

      A Rule 12(b)(1) motion tests whether the Court has subject-matter jurisdiction,

Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir.

2009); Long v. ShoreBank Dev. Corp., 182 F.3d 548, 554 (7th Cir. 1999), whereas a

Rule 12(b)(6) motion tests the sufficiency of the complaint, Hallinan, 570 F.3d at 820;

Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). In order to survive a Rule

12(b)(1) motion, the plaintiff must establish that the district court has subject-matter

jurisdiction. United Phosphorous, Ltd. v. Angus Chem. Co., 322 F.3d 942, 946 (7th

Cir. 2011), overruled on other grounds, Minn-Chem, Inc. v. Agrium, Inc., 683 F.3d 845

(7th Cir. 2012). “If subject matter jurisdiction is not evident on the face of the

complaint, [then] the ... Rule 12(b)(1) [motion is] analyzed [like] any other motion to

dismiss, by assuming for the purposes of the motion that the allegations in the

complaint are true.” Id.

                                     III. Analysis

      To satisfy Article III’s requirement of standing, Perea must show that he

suffered an injury-in-fact that is fairly traceable to the conduct of the Defendants and

can be redressed by a favorable decision. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547-

48 (2016) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 559-60 (1992)); see also



                                            3
Casilla v. Madison Ave. Assocs., Inc., 926 F.3d 329, 333 (7th Cir. 2019). An injury-in-

fact must be both concrete and particularized. Spokeo, 136 S. Ct. at 1548. A concrete

injury must be “de facto; that is, it must actually exist.” Id (cleaned up).3 An injury

can be intangible, but not every statutory violation by itself is enough. Id. at 1549. To

determine if an intangible injury’s concreteness rises to the level required to satisfy

standing, “both history and the judgment of Congress play important roles.” Id. A

“violation of a procedural right granted by statute can be sufficient in some

circumstances … [so that] a plaintiff in such a case need not allege any additional

harm beyond the one Congress has identified.” Id. And the risk of harm might be

concrete enough to meet standing requirements. Id. With regard to the

“particularized”-injury requirement, the injury must “affect the plaintiff in a personal

and individual way.” Id at 1548.

       As a preliminary matter, Perea argues that a plaintiff in an FDCPA case has

Article III standing “based solely on receiving allegedly unlawful debt collection

demands.” R. 30, Pl.’s Resp. Br. at 2 (citing cases)4 (emphasis in original) (cleaned

up); see also R. 38, Pl.’s Notice Supp. Authority.5 Not so. As already discussed, a bare



       3This  opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
        4Perea cites a list of district court cases to support this contention, but none of those

decisions are binding and Spokeo makes clear that there is no blanket rule that statutory
violation equals Article III standing. Absent that blanket rule to rely on, Perea fails to
meaningfully engage with the specific facts of those cases or explain how they are similar to
his case.
        5After the close of the motion to dismiss briefing, Perea filed a notice of supplemental

authority citing Hoffman v. Keith D. Weiner & Assoc. Co., L.P. A., 2019 WL 1746353 (E.D.
Wis. Apr. 18, 2019). But the district court’s decision in that case is likewise not binding on
this Court.
                                               4
statutory violation is not necessarily enough—especially after Spokeo—to establish

standing. Not all statutory violations are enough to “confer” Article III standing by

themselves. See Spokeo, 136 S. Ct. at 1549; see also Casillas, 926 F.3d at 333 (“[T]he

fact that Congress has authorized a plaintiff to sue a debt collector who fails to comply

with any requirement of the Fair Debt Collection Practices Act ... does not mean that

[a plaintiff] has standing.”) (cleaned up).

       To establish standing, Perea also alleges that “Defendants misrepresented the

amount of the alleged debt [Codilis] is attempting to collect.” Compl. ¶ 13. He goes on

to allege that “[a]n unsophisticated consumer would believe, upon receiving the

Letter mailed to [him], that late fees could be sought and imposed when, in fact, it

would not be legal to do so.” Id. ¶ 48. The problem with this allegation is that it says

nothing about how the alleged misrepresentation was concrete and particular to

Perea. And while Perea alleged that an unsophisticated consumer would be mislead

by the letter, he fails to allege, again, that he himself was confused or misled by what

the letter said.

       Applying Spokeo to the FDCPA, the Seventh Circuit recently made clear that

a bare procedural allegation was not necessarily enough to establish standing.

Casillas, 926 F.3d at 333. In Casillas, a debt collector sent the debtor a letter that

described the process that the FDCPA requires for a debtor to obtain verification of a

debt, but “neglected to specify that [the debtor] must communicate in writing to

trigger the statutory protections,” as is required under 15 U.S.C. § 1692g. Id. at 331

(emphasis added). The Seventh Circuit explained that “[t]he only harm [the plaintiff]



                                              5
claimed to have suffered … was the receipt of an incomplete letter” and concluded

that was not enough to establish standing. Id. at 331-32. The Court reasoned “no

harm, no foul,” and explained:

      [The debtor] did not allege that [the debt collector’s] actions harmed or posed
      any real risk of harm to her interest under the Act ... [S]he did not allege that
      she ever even considered contacting [the debt collector] ... She complained only
      that her notice was missing some information that she did not suggest that she
      would ever have used.

Casillas, 926 F.3d at 334. The Seventh Circuit went on to say that because the debt

collector’s mistake did not put the plaintiff “in harm’s way, it was nothing more than

a ‘bare procedural violation.’” Id. (quoting Spokeo, 136 S. Ct. at 1549).

      Like the plaintiff in Casillas, Perea did not “allege that [Codilis’] actions

harmed or posed any real risk of harm to his interests under the Act.” Casillas, 926

F.3d at 334. Perea does not plausibly suggest that he was misled by the reference to

possible late charges or that he would have acted differently if the letter had used

different words. There is nothing in the complaint to suggest that he was harmed or

at risk of harm. Cf. Lavallee v. Med-1 Sols., LLC, 932 F.3d 1049, 1053 (7th Cir. 2019)

(holding that where a plaintiff was already in a collection-suit with the defendant, it

was reasonable to infer that the plaintiff would have exercised her statutory rights

under the FDCPA had the defendant complied with the § 1692g disclosure

requirements). Instead, Perea alleges only that an unsophisticated consumer would

be misled. Compl. ¶ 48. Invoking that allegation on its own to establish standing

mixes up the substantive standard for liability under the FDCPA—whether an

unsophisticated consumer would be confused by a debt-collection letter—with the

requirements of Article III standing. As the Seventh Circuit in Casillas explained,

                                           6
“The ‘unsophisticated consumer’ standard is a rule for interpreting a debt-collection

letter to determine whether it is misleading … It is not a rule permitting those who

have not been injured to vindicate the rights of those who have.” 926 F.3d at 336 n.3

(cleaned up). So whether the hypothetical unsophisticated consumer would be

confused does not matter for the standing inquiry, which instead asks whether the

plaintiff in this case has shown concrete and particularized harm. Perea has not. So

he lacks standing to bring this lawsuit.6


                                     IV. Conclusion

       For the reasons discussed, the Defendants’ motion to dismiss is granted for

lack of subject matter jurisdiction.7


                                                         ENTERED:



                                                               s/Edmond E. Chang
                                                         Honorable Edmond E. Chang
                                                         United States District Judge

DATE: September 30, 2019




       6Because   the case must be dismissed for lack of standing, the Court need not get into
whether Perea sufficiently stated a claim.
       7In briefing the motion to dismiss the complaint, Perea did seek leave to amend the

complaint if the Court granted the Defendants’ motions to dismiss. But Perea did not suggest
any possible amendments that would fix the deficiency discussed in this Opinion. Indeed,
when confronted with a motion to dismiss on subject matter jurisdiction grounds, the plaintiff
would be well advised to assert all arguments—including factual contentions supporting
Article III injury-in-fact—rather than count on leave to amend the complaint. In any event,
if Perea believes that he can fix the deficiency with amended allegations consistent with
Federal Rule of Civil Procedure 11(a), then he may file a Rule 59 motion to alter judgment
and the Court will consider the motion.
                                              7
